                         Case 6:13-bk-00925-KSJ                 Doc 83       Filed 02/08/20          Page 1 of 2
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 13-00925-KSJ
Arthur Lamb                                                                                                Chapter 13
Cheryl Lamb
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: ORL-Intak                    Page 1 of 1                          Date Rcvd: Feb 06, 2020
                                      Form ID: Doclose                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 08, 2020.
ust            +Guy A Van Baalen,   Assistant U.S. Trustee,   Office of the U.S. Trustee, Region 21,
                 501 East Polk Street, Suite 1200,   Tampa, FL 33602-3945

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 6, 2020 at the address(es) listed below:
              Brian J Dilks    on behalf of Creditor Brian J. Dilks cmecf@dilksknopik.com
              Keith D Collier    on behalf of Joint Debtor Cheryl Lamb collier@keithdcollier.com
              Keith D Collier    on behalf of Debtor Arthur Lamb collier@keithdcollier.com
              Keith D. Collier    on behalf of Joint Debtor Cheryl Lamb collier@keithdcollier.com,
               keithdcollieroffice@gmail.com;aaronpreston1@outlook.com
              Keith D. Collier    on behalf of Debtor Arthur Lamb collier@keithdcollier.com,
               keithdcollieroffice@gmail.com;aaronpreston1@outlook.com
              Laurie K Weatherford    ecfdailysummary@c13orl.com
              Laurie K Weatherford    on behalf of Trustee Laurie K Weatherford ecfdailysummary@c13orl.com
              Neisi I Garcia Ramirez    on behalf of Creditor    U.S. Bank Trust National Association
               neisi.garciaramirez@brockandscott.com, FLBKECF@brockandscott.com;WBECF@brockandscott.com
              Thomas Lobello, III     on behalf of Creditor   Chancellor’s Learning Systems, Inc.
               tl@rolfelaw.com, toliver@rolfelaw.com
                                                                                              TOTAL: 9
                Case 6:13-bk-00925-KSJ             Doc 83      Filed 02/08/20        Page 2 of 2
[Doclose] [Order Closing]




                                        ORDERED.
Dated: February 6, 2020




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
                                         www.flmb.uscourts.gov



In re:                                                                  Case No. 6:13−bk−00925−KSJ
                                                                        Chapter 13
Arthur Lamb
aka Arthur Chip Lamb
aka Arthur C Lamb
aka Arthur N Lamb
aka Arthur Norman Lamb
aka Arthur N Lamb Jr.
aka Arthur N Lamb Sr.

Cheryl Lamb
aka Cheryl L Lamb
aka Cheryl Lynn Lamb

________Debtor*________/

 ORDER APPROVING ACCOUNT, DISCHARGING TRUSTEE, CANCELING BOND, AND CLOSING
                                 ESTATE

     The Court finds that the Trustee in the above−captioned case has completed all disbursements, if any, as
required, has rendered a full and complete account thereof, and has performed all duties required for the
administration of this estate. Accordingly, it is

     ORDERED:
     1. The account of the Trustee is approved and allowed, the estate is fully administered, and the estate is
closed.

     2. The Trustee is discharged from and relieved of the trust, the bond of the Trustee is canceled, and the
surety or sureties thereon are released from further liability thereunder, except any liability which may have
accrued during the time such bond was in effect.

     3. All motions/objections/applications that have not been resolved are denied as moot.

     4. The Clerk shall dispose of any exhibits left unclaimed in any matter or proceeding unless notified by
the appropriate party within 30 days.

 *All references to "Debtor" shall include and refer to both the debtors in a case filed jointly by two
individuals.
